DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to teach or suggest all of the limitations of claim 1, especially updating a purge concentration-related value using an update amount with a smaller absolute value when the purge is a second purge of supplying the evaporated fuel gas to the intake pipe through the second purge passage than when the purge is a first purge of supplying the evaporated fuel gas to the intake pipe through the first purge passage.  Mizushima et al, US 2020/0025156 is considered the closest pertinent art.  Mizushima et al discloses an evaporated fuel processing arrangement having first and second purge passages for supplying fuel to the intake path of the engine and includes an ejector or aspirator connected to a recirculation passage, a purge control pipe and air-fuel ratio sensor mounted on the exhaust pipe.  In operation the air-fuel ratio sensor is used to help determine the concentration of purge fuel gas (paragraph 59-60) and correct fuel delivery to the engine to maintain a desired air-fuel ratio and adjust the purge control valve.  Further, the controller of Mizushima et al is configured such that when purge fuel gas is flowing through the first purge passage a first purge characteristic data, set in advance, is selected and when purge fuel gas is flowing through the second purge passage a second purge characteristic data, set in advance, is selected (paragraphs 71-78).  Mizushima et al therefore lacks any teaching or suggestion that the controller updates the purge concentration related values using an update amount with a smaller absolute value for the second purge path than the first purge path as required in claim 1.  The remaining art of record fails to cure this deficiency and for at least this reason the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747